UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------x
SAMUEL SOMMER,

                                               MEMORANDUM AND ORDER
                Plaintiff,
                                                 16-cv-3631 (KAM)


          -against-


THOMAS SPOTA, Suffolk County District
Attorney, COUNTY OF SUFFOLK,


                Defendants.

--------------------------------------x

MATSUMOTO, United States District Judge:

          Plaintiff Samuel Sommer, (“plaintiff” or “Sommer”),

brings this action against defendants Thomas Spota and the

County of Suffolk alleging violations of 42 U.S.C.§ 1983, in

connection with a malicious prosecution challenge to his 1971

conviction for murder.   (See ECF No. 5, Amended Complaint (“Am.

Compl.”).)   In the Amended Complaint, plaintiff seeks $90,000 in

actual damages and $30,000 in punitive damages, as well as

attorneys’ fees.   (Am. Compl. at 5.)

                             I.   Background

             Plaintiff alleges that on May 24, 1968, a grand jury

convened to ascertain whether plaintiff should be indicted on

murder charges and the indictment was dismissed on May 27, 1968.

                                    1
(Id. at ¶¶ 9-10.)     Plaintiff was tried and convicted of murder

in 1971 and sentenced to a custodial sentence of twenty years to

life.   People v. Sommer, 38 A.D.2d 892 (2d Dep't, 1972)

(affirming judgment), aff'd. 33 N.Y.2d 629 (1973).

            In 1995, plaintiff brought an action in the Eastern

District of New York against the Suffolk County District

Attorney, the County of Suffolk and other defendants associated

with Suffolk County pursuant to 42 U.S.C. § 1983, claiming

violations of the Sixth, Eighth, and Fourteenth Amendments and

malicious prosecution related to his conviction for murder in

1968.   (ECF 49-5, Memorandum & Order, Sommer v. Henry et al.,

No. 95-CV-2085, at 58 (E.D.N.Y. July 30, 1996).) 1           The court

granted the defendants’ motions to dismiss the action in its

entirety, finding that none of Sommer’s claims were actionable

under 42 U.S.C. § 1983.       (Id.)   The court held that Sommer could

not rely on Section 1983 to challenge the validity of his

conviction, as his conviction was not reversed on direct appeal,

expunged, declared invalid or the subject of a successful habeas

petition.    (Id. at 60 (citing Heck v. Humphrey, 114 S. Ct. 2364,

2372 (1994)).)

            The court found that, “Sommer [could not] maintain a




1 Page numbers cited herein refer to the numbers assigned by the Electronic
Case Filing System (“ECF”) except where paragraph citations are used and
where otherwise indicated.
                                      2
pendent state law claim for malicious prosecution because there

has been no favorable termination with respect to his underlying

conviction.”   (Id. (citing See Pinsky v. Duncan, 79 F.3d 306,

312 (2d Cir. 1996)).)   The court also held that any excessive

force claim based on his allegations of being beaten by law

enforcement officers in 1970 was barred by the statute of

limitations.   (Id. at 61-77 (collecting cases).)

          Sommer brought another action in this district, Sommer

v. County of Suffolk, No. 98-CV-2757, in 1998.   In that

litigation, Sommer alleged that he was wrongfully prosecuted

because his indictment was dismissed before he was tried and

convicted.   (See ECF No. 49-2, Zwilling Dec at ¶ 5; ECF No. 49-

4, Complaint, Sommer v. County of Suffolk, No. 98-CV-2757, at ¶¶

26-30, 33-34 (April 10, 1998).)   Specifically, Sommer alleged:

          A Grand Jury was convened on or about May 24, 1968 for
          the purpose of ascertaining whether the Plaintiff
          SAMUEL SOMMER should be indicted on the charge of
          murder of Irving Silver in contravention of Penal Code
          Section 125.25 Subdivision 25 . . . . That the Grand
          Jury convened bore the identification index number
          609-68 . . . . That on May 27, 1968, the Grand Jury
          dismissed the charges against the Plaintiff SAMUEL
          SOMMER for the Murder of Irving Silver . . . .
          Defendants the County of Suffolk, it’s[sic] agents and
          employees, had knowledge, actual or constructive, that
          the Grand Jury had voted not to indict the Plaintiff
          SAMUEL SOMMER on the charge of Murder and
          Manslaughter.

(ECF No. 49-4, Complaint, at ¶¶ 26-28, 35.)   On December 28,

1999, the court granted summary judgment to defendant, Suffolk

                                  3
County, dismissing the case.    See Dkt. No 43, Memorandum &

Order, Sommer v. County of Suffolk, No. 98-CV-2757 (E.D.N.Y.

Dec. 28, 1999); (Zwilling Dec. at ¶ 6.)

            In 2006, Sommer brought an action against Suffolk

County, the Suffolk County District Attorney’s Office, and the

Suffolk County Department of Health, among others.    Sommer v.

County of Suffolk, No. 06-CV-2201, slip op. at 1 (E.D.N.Y. July

7, 2006).   In his complaint, he alleged that the defendants

conspired to deny him access to an autopsy report of Irving

Silver, the murder victim, that might have proved his innocence.

Id. at 2-3.    The court dismissed Sommer’s complaint sua sponte,

holding that (1) Sommer’s claim under Section 1983 failed as he

commenced the action after the three-year statute of limitations

expired, and (2) Sommer failed to state a due process violation

of his constitutional rights.    (Id. at 5-6.)

            Sommer brought a new Section 1983 action in 2006,

against defendants Suffolk Country, District Attorney Thomas

Spota, Assistant District Attorney Grazia DiVincenzo and Judge

Andrew Crecca.    Sommer alleged that the defendants conspired to

violate his constitutional right to due process and equal

protection when they construed his request to the Department of

Health for Irving Silver’s autopsy report as a legal motion and

adjudicated the motion.    Sommer v. County of Suffolk, No. 06-CV-

6026, slip op. at 1 (E.D.N.Y. April 18, 2007).    Sommer sought
                                4
declaratory relief, an investigation of the defendants, and

damages, in an attempt to secure exculpatory evidence that

supported his challenge to his conviction.   Id. at 2.   The court

granted defendants’ motions to dismiss the action holding: (1)

that Assistant District Attorney DiVencenzo was protected from

liability by qualified immunity, (2) the claim against District

Attorney Spota failed because of Spota’s lack of direct personal

involvement, and thus did not state a claim against Spota, and,

that Spota was protected by qualified immunity, (3) the

allegations against Suffolk County failed to state a claim

because there was no allegation of municipal policy or custom,

(4) Judge Crecca was “immune from suit pursuant to the doctrine

of absolute judicial immunity.”   (Id. at 5-10.)

          In 2007, plaintiff brought yet another Section 1983

action in the Eastern District of New York, alleging that

defendants Martha Rogers, the Deputy Chief Clerk of the Suffolk

County Court, Thomas Spota, the District Attorney of Suffolk

County, multiple attorneys for Suffolk County, a FOIL officer

and an officer of the Suffolk County appeals bureau.     Complaint,

Sommer v. Rogers et al., No. 2:07-CV-4093, at 1 (E.D.N.Y. Sept.

27, 2007.)   Sommer alleged that (1) defendants' failure to

provide him with documents related to his indictment deprived

him of equal protection and due process of law, (2) that the

indictment that led to his 1971 conviction for murder was
                                5
defective, and (3) that the defendants illegally “withheld

evidence concerning People v. Samuel Sommer, Indictment Number

609/68.”    Memorandum & Order, Sommer v. Rogers et al. No. 2:07-

CV-4093, slip op. at 2-3 (E.D.N.Y. Oct. 30, 2007) (citation

omitted).    Sommers sought money damages.   Id. at 3.   The court

dismissed the action, holding that plaintiff failed to state a

claim for violation of due process regarding his request for

documents related to his indictment.    Id. at 6. The court also

dismissed Sommer’s claims regarding his defective conviction

holding:

            To the extent that Sommer seeks to challenge his
            underlying conviction by showing that the indictment
            was defective, that claim must be dismissed . . . .
            Sommer’s allegations would necessarily imply the
            invalidity of his conviction. Because Sommer does not
            allege that his conviction has been reversed or
            otherwise called into question – indeed, by Sommer’s
            own admission he has challenged his murder conviction,
            . . . and has not been successful in overturning his
            murder conviction – plaintiff’s claims for damages
            based on the alleged defective indictment are barred
            by Heck v. Humphrey, 512 U.S. 477, 489-90 (1994).]

(Id. at 6-7.)

            In the instant action, Plaintiff alleges that on

October 19, 2015, he “discovered” records when he visited the

Suffolk County archives in Yapank, New York pursuant to a state

Freedom of Information Law request to inspect and copy criminal

records related to his indictment.    (Am. Compl. ¶¶ 7-9.)

According to plaintiff, those records establish that his

                                  6
indictment was dismissed before his conviction.    (Id.)

                        II.   Legal Standard

            “To survive a motion to dismiss pursuant to Rule

12(b)(6), a complaint must contain sufficient facts that if

accepted as true ‘state a claim to relief that is plausible on

its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A well-pleaded complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the .

. . claim is and the grounds upon which it rests.    Carson

Optical Inc. v. eBay Inc., 202 F. Supp. 3d 247, 252 (E.D.N.Y.

2016) (citing Twombly, 550 U.S. at 555).    A complaint providing

only “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.”    Twombly, 550 U.S.

at 555.   A pro se complaint must be construed liberally to raise

the strongest claim it suggests.    See Erickson v. Pardus, 551

U.S. 89, 94 (2007).    However, it must still satisfy the same

pleading requirements and, “[b]ald assertions and conclusions of

law are not adequate to withstand a motion to dismiss.”      Wilson

v. Dalene, 699 F. Supp. 2d 534, 554 (E.D.N.Y. 2010) (citations

omitted).

            In deciding a motion to dismiss pursuant to Rule

12(b)(6), the court may refer to “documents attached to the
                                7
complaint as an exhibit or incorporated in it by reference, to

matters of which judicial notice may be taken, or to documents

either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.”   Brass v. Am. Film

Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993) (internal

citations omitted); see also Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 1993) (internal emphasis and citation

omitted) (clarifying that “reliance on the terms and effect of a

document in drafting the complaint is a necessary prerequisite

to the court’s consideration of a document on a dismissal

motion; mere notice of possession is not enough.”).

Specifically, the court may look to public records such as

“complaints filed in [federal] court, in deciding a motion to

dismiss.”   Yan Won Liao v. Holder, 691 F. Supp. 2d 344, 352

(E.D.N.Y. 2010) (citing Blue Tree Hotels Inv. (Canada) Ltd. v.

Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d

Cir.2004); Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67,

75 (2d Cir. 1998)).   As defendants’ motion is based, in part, on

previous actions and proceedings that plaintiff initiated in the

Eastern District of New York, the court takes judicial notice of

public documents filed in connection with plaintiff’s prior

litigations, “not for the truth of the matters asserted . . .

but rather to establish the fact of such litigation and related

filings.”   Id. (citing Kramer v. Time Warner Inc., 937 F.2d 767,
                                 8
774 (2d Cir. 1991)).

                          III.   Discussion

          a. Plaintiff’s Claims Are Barred by Res Judicata

            Plaintiff’s claims in the instant action are barred by

res judicata.    The claims Sommer brought in the instant action

are substantively the same or based on the same events as the

claims brought in previous actions that were adjudicated and

resulted in final judgments against him.      Under the doctrine of

res judicata, “A final judgment on the merits of an action

precludes the parties or their privies from relitigating issues

that were or could have been raised in that action.”     Allen v.

McCurry, 449 U.S. 90, 94 (1980).    “Whether or not the first

judgment will have preclusive effect depends in part on whether

the same transaction of series of transactions is at issue,

whether the same evidence is needed to support both claims, and

whether the facts essential to the second were present in the

first.”    Monahan v. New York City Dep't of Corr., 214 F.3d 275,

284–85 (2d Cir. 2000) (citing NLRB v. United Technologies Corp.,

706 F.2d 1254, 1260 (2d Cir.1983)).

            To establish that res judicata applies, defendants

must establish that, “(1) the previous action involved an

adjudication on the merits; (2) the previous action involved the

plaintiffs or those in privity with them; (3) the claims

asserted in the subsequent action were, or could have been,
                                9
raised in the prior action.”    Id.; see also Rodas v. Family

Servs., Inc., 709 F. App'x 91 (2d Cir. 2018).

           For the reasons explained below, plaintiff’s judgments

from his previous litigations in the Eastern District of New

York involved adjudications on the merits and the same

plaintiff.   Moreover, the claims for malicious prosecution were

alleged and decided against plaintiff in the previous actions.

Thus the actions have preclusive effect here and plaintiff’s

claims in the instant action are barred by res judicata.

             i. The Judgments in Plaintiff’s Previous Actions
                in the Eastern District of New York Were
                Adjudications on the Merits

             Res judicata applies in the instant action as the

judgments against Sommer in his previous litigations against

Suffolk County and its employees were adjudications on the

merits.   Monahan, 214 F.3d at 284–85.   Sommer sued Suffolk

County and its employees to challenge or facilitate the

challenge to his 1971 state court murder conviction in the

following actions: (1) Sommer v. Henry, et al., 95-CV-0285 ; (2)

Sommer v. County of Suffolk, 98-CV-2757; (3) Sommer v. Suffolk

County, et al., 06-CV-2201; (4) Sommer v. County of Suffolk, et

al., 06-CV-6026; and (5) Sommer v. Rogers, et al. 07-CV-4093.

These actions include suits against Suffolk County judges,

former Suffolk County District and Assistant District Attorneys,

Suffolk County attorneys, FOIL officers, the appellate bureau of
                                10
Suffolk County, and other named employees of those entities

including, but not limited to, Patrick Henry and James

Catterson, and Thomas Spota.

           In three of the five actions above, judgment was

entered dismissing Sommer’s claims for malicious prosecution or

prosecution in the absence of a valid indictment.   See ECF 49-5,

Memorandum & Order, Sommer v. Henry et al., No. 95-CV-2085, at

58 (E.D.N.Y. July 30, 1996); Dkt. No. 43, Memorandum & Order,

Sommer v. County of Suffolk, No. 98-cv-2757, (E.D.N.Y. Dec. 28,

1999); Zwilling Dec. at ¶ 6; ECF No. 4, Memorandum & Order,

Sommer v. Rogers et al. No. 2:07-cv-4093, (E.D.N.Y. Oct. 30,

2007).   In Sommer’s two 2006 actions, the court found that

Sommer’s claims related to his requests for records related to

his prosecution, failed to state claims on which relief could be

granted.   See Sommer v. County of Suffolk, No. 06-CV-6026, slip

op. at 5-10 (E.D.N.Y. April 18, 2007); Sommer v. Suffolk, County

Dep’t of Health Services, No. 06-CV-2201, *5-6 (E.D.N.Y. July 7,

2006).   Sommer does not contest that the adjudications were on

the merits, and nothing in the record in the instant action or

the judgments issued in those cases lead the court to believe

they were not adjudications on the merits.   Accordingly, the

court finds that the previous litigations cited herein were

adjudicated on the merits.


                                11
           ii. The Cases Involved Plaintiff or
               Those in Privity with Plaintiff

          For res judicata to attach, “the previous action [must

have] involved the plaintiffs or those in privity with them.”

Monahan, 214 F.3d at 284–85.    Plaintiff initiated and litigated

the instant action, and each of the prior actions in this

judicial district.   As such, the second requirement is met.

          iii. The Claims Asserted in the Instant Action Were,
               or Could Have Been, Raised in Plaintiff’s Prior
               Actions in The Eastern District of New York

          Finally, to establish that res judicata applies,

defendant must show that “the claims asserted in the subsequent

action were, or could have been, raised in the prior action.”

Monahan, 214 F.3d at 284–85.   “Res judicata . . . is not limited

to only claims that were actually litigated . . . . [r]ather, it

bars all legal claims that a party could have raised in the

prior litigation.”   Am. Med. Ass'n v. United Healthcare Corp.,

No. 00-CV-2800, 2006 WL 3833440, at *19 n. 23 (S.D.N.Y. Dec. 29,

2006).   “[I]n considering whether a claim was or could have been

raised in the prior proceeding, the Court considers whether the

claims “arise from the same nucleus of operative fact.”   Cox v.

Perfect Bldg. Maint. Corp., No. 16-CV-7474 (VEC), 2017 WL

3049547, at *5 (S.D.N.Y. July 18, 2017) (granting motion to

dismiss based on res judicata) (citing Jordan v. Metro. Life

Ins. Co., No. 03-CV-4110 (SAS), 2004 WL 1752822, at *3 (S.D.N.Y.

                                12
Aug. 4, 2004)).

           Sommer’s claims in the instant action arise out of

what he alleges was his malicious prosecution and invalid

conviction for murder due to the dismissal of the indictment.

Sommer’s Amended Complaint appears to state that he did not

discover documentation indicating his indictment was dismissed

prior to his conviction until October 19, 2015.   (See Am. Compl.

¶¶ 7-9.)   Defendants correctly note, however, that Sommer made

the same allegation that his indictment was dismissed prior to

his conviction in multiple actions preceding this one, including

in an action commenced in 1998.   (See Zwiller Dec. at ¶¶ 5-7.)

In Sommer v. County of Suffolk, plaintiff alleged that he was

wrongfully prosecuted because the indictment against him was

dismissed before he was tried and convicted.   (See ECF No. 49-4,

Complaint, Sommer v. County of Suffolk, No. 98-CV-2757, at ¶¶

26-30, 33-34.)    Further, in his opposition to defendants’

motion to dismiss, Sommer claims to have prior knowledge of the

indictment being dismissed.   He states:

           [O]n or about May 15, 1996 Plaintiff (Sommer) received
           from the County of Suffolk for the first time a
           Supplementary Report prepared by the Suffolk County
           Police Department dated May 22, 1971 which indicates
           that the charges of Murder of Irving Silver in
           contravention of the Penal Section 125, Subdivision 25
           was dismissed by the Grand Jury #609-68.

(ECF No. 49-10, Plaintiff’s Opposition (“Pl. Opp.”), at ¶ 41.)

As such, the basis of his claim in the instant action was
                                13
available to Sommer in 1996 and Sommer challenged his conviction

on that basis as early as 1998.    Because plaintiff had the

opportunity to raise his claims regarding the dismissed

indictment in his subsequent litigations challenging the

validity of his sentence, and did in certain cases, “the claims

asserted in the subsequent action were, or could have been,

raised in the prior action.”    Monahan, 214 F.3d at 284–85.

           Defendants have established that (1) the previous

actions involved adjudications on the merits, (2) the previous

actions involved the plaintiff, and (3) the claims asserted in

the instant action were, or could have been, raised in the prior

actions.   As such, res judicata precludes plaintiff from seeking

relief for his 42 U.S.C § 1983 claim for malicious prosecution.


       b. Plaintiff 42 U.S.C § 1983 Claim Is Barred by the
          Statute of Limitations

           Assuming arguendo that plaintiff’s claims are not

barred by res judicata, plaintiff’s allegations fail to state a

claim upon which relief can be granted.    Plaintiff’s Section

1983 claim for violation of due process is barred by the

statute of limitations.   “The statute of limitations for claims

brought under Section 1983 is governed by state law, and in

this case is the three-year period for personal injury actions

under New York State law.”   Shomo v. City of New York, 579 F.3d


                                  14
176, 181 (2d Cir. 2009).    A Section 1983 claim accrues when the

plaintiff “knows or has reason to know” of the harm forming the

basis of the claim.    Eagleston v. Guido, 41 F.3d 865, 871 (2d

Cir. 1994).    Sommer alleges that the indictment, prosecution

and wrongful conviction he challenges in the instant action

occurred “nearly fifty years ago.”    (Am. Compl. ¶ 10.)   As

such, plaintiff’s claims are barred by the statute of

limitations.

           Plaintiff’s claim that he received documents in

October 2015 pursuant to a state Freedom of Information Law

request that show the indictment against him was dismissed

before his trial and conviction cannot save the claim.     (Id. at

¶9.)   As explained in the preceding section, plaintiff was

aware of the facts related to the alleged dismissed indictment

that formed the basis of the Amended Complaint in the instant

action as early as 1996.    (Pl. Opp at ¶ 41.) Consequently, the

limitations period has run, and plaintiff cannot bring his

claim.

         c. Sommer Cannot State a Claim for Malicious Prosecution

           Because His Conviction Remains in Place

           Assuming arguendo that plaintiff’s claims are not

precluded, Sommer cannot state a claim for malicious prosecution

under Section 1983, because his 1971 murder conviction still


                                 15
stands. “Claims for false arrest or malicious prosecution,

brought under § 1983 to vindicate the Fourth and Fourteenth

Amendment right to be free from unreasonable seizures, are

‘substantially the same’ as claims for false arrest or malicious

prosecution under state law.”   Jocks v. Tavernier, 316 F.3d 128,

134 (2d Cir. 2003) (collecting cases).   Under 42 U.S.C. § 1983,

federal courts must look to New York state law for the

substantive elements of a malicious prosecution claim.     Conway

v. Vill. of Mount Kisco, N.Y., 750 F.2d 205, 214 (2d Cir. 1984).

To prevail on a malicious prosecution claim under New York Law,

Sommer must establish that the prosecution was terminated in his

favor.   Poventud v. City of New York, 750 F.3d 121, 130 (2d Cir.

2014) (citing Smith–Hunter v. Harvey, 734 N.E.2d 750, 750 (N.Y.

Ct. App. 2000).

           As Sommer was convicted and states no facts to

establish that the conviction was reversed, expunged or

otherwise terminated in his favor, he cannot, and does not,

state a claim for malicious prosecution.

         d. The Complaint Fails to State a Claim Against

           Former District Attorney Spota

           “Prosecutors are absolutely immune from liability in

Section 1983 suits brought against prosecutorial actions that

are ‘intimately associated with the judicial phase of the

criminal process.’”   Van de Kamp v. Goldstein, 555 U.S. 335, 129
                                 16
S. Ct. 855, 857, 172 L. Ed. 2d 706 (2009) (citing Imbler v.

Pachtman, 424 U.S. 409, 428, 430 (1976)).       Sommer alleges that

Spota and Suffolk County imposed unconstitutional punishment on

him by prosecuting him despite the alleged dismissal of the

indictment and use of false evidence. (Am. Compl. at ¶¶ 5,10.)

Sommer also alleges that Spota, along with Suffolk County,

failed to produce new evidence in connection with his

prosecution.   These alleged acts are clearly associated with the

judicial phase of the criminal process.       Accordingly, as

previously adjudicated in plaintiff’s prior actions, Spota is

absolutely immune from liability in this suit in connection with

Sommer’s claims.

                         IV.     Conclusion

          The court has considered all of plaintiff’s

allegations and arguments in the instant suit and finds them

without merit.   For the foregoing reasons, defendants’ Motion to

Dismiss is granted and the Amended Complaint is dismissed with

prejudice.   District courts typically shall not dismiss a pro se

complaint without granting leave to amend.       Cuoco v. Moritsugu,

222 F.3d 99, 112 (2d Cir.2000)).    Leave to amend shall not be

granted, however, when it would be futile.       Id.   As the Amended

Complaint provides no basis on which relief may be granted,

leave to amend is not granted.

          Plaintiff is advised that he should refrain from
                                17
bringing new actions that assert claims that were previously

dismissed in prior actions.    His repeated allegations in

multiple lawsuits have caused the needless expenditure of

Suffolk County and judicial resources.    The court also notes

that defendants’ sparse memorandum of law in support of

defendants’ 12(b)(6) motion in this action, (ECF 49-8), lacked

adequate legal analysis.   Despite having to defend plaintiff’s

repetitive lawsuits, the Suffolk County Attorney’s office is

expected to submit thorough legal memoranda in litigations

before this court.

          The Clerk of Court is respectfully directed to enter

judgment, serve a copy of this Memorandum and Order and the

judgement on pro se plaintiff, note service on the docket, and

close this case.



SO ORDERED.

Dated:    March 13, 2019
          Brooklyn, New York


                                      ____________/s/_____________
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                 18
